 


114 HRES 220 EH: Condemning the Government of Iran’s state-sponsored persecution of its Baha’i minority and its continued violation of the International Covenants on Human Rights.
U.S. House of Representatives
2016-09-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV 
114th CONGRESS 
2d Session 
H. RES. 220 
In the House of Representatives, U. S.,

September 21, 2016
 
RESOLUTION 
Condemning the Government of Iran’s state-sponsored persecution of its Baha’i minority and its continued violation of the International Covenants on Human Rights. 


Whereas, in 1982, 1984, 1988, 1990, 1992, 1993, 1994, 1996, 2000, 2004, 2006, 2008, 2009, 2012, and 2013, Congress declared that it deplored the religious persecution by the Government of Iran of the Baha’i community and would hold the Government of Iran responsible for upholding the rights of all Iranian nationals, including members of the Baha'i Faith;  Whereas the United States Commission on International Religious Freedom 2014 Report stated, The Baha’i community, the largest non-Muslim religious minority in Iran, long has been subject to particularly severe religious freedom violations. The government views Baha’is, who number at least 300,000, as heretics and consequently they face repression on the grounds of apostasy.; 
Whereas the United States Commission on International Religious Freedom 2014 Report stated that [s]ince 1979, authorities have killed or executed more than 200 Baha’i leaders, and more than 10,000 have been dismissed from government and university jobs and [m]ore than 700 Baha’is have been arbitrarily arrested since 2005;  Whereas the Department of State 2013 International Religious Freedom Report stated that the Government of Iran prohibits Baha’is from teaching and practicing their faith and subjects them to many forms of discrimination not faced by members of other religious groups and since the 1979 Islamic Revolution, formally denies Baha’i students access to higher education; 
Whereas the Department of State 2013 International Religious Freedom Report stated, The government requires Baha’is to register with the police, and The government raided Baha’i homes and businesses and confiscated large amounts of private and commercial property, as well as religious materials.;  Whereas the Department of State 2013 International Religious Freedom Report stated, Baha’is are regularly denied compensation for injury or criminal victimization and the right to inherit property.; 
Whereas, on August 27, 2014, the United Nations Special Rapporteur on the situation of human rights in the Islamic Republic of Iran issued a report (A/69/356), which stated, The human rights situation in the Islamic Republic of Iran remains of concern. Numerous issues flagged by the General Assembly, the United Nations human rights mechanisms and the Secretary-General persist, and in some cases appear to have worsened, some recent overtures made by the Administration and the parliament notwithstanding.;  Whereas, on December 18, 2014, the United Nations General Assembly adopted a resolution (A/RES/69/190), which [e]xpresse[d] deep concern over [c]ontinued discrimination, persecution and human rights violations against persons belonging to unrecognized religious minorities, particularly members of the Baha’i [F]aith … and the effective criminalization of membership in the Baha’i [F]aith, and called upon the Government of Iran to emancipate the Baha’i community … and to accord all Baha’is, including those imprisoned because of their beliefs, the due process of law and the rights that they are constitutionally guaranteed; 
Whereas, since May of 2008, the Government of Iran has imprisoned the seven members of the former ad hoc leadership group of the Baha’i community in Iran, known as the Yaran-i-Iran, or friends of Iran—Mrs. Fariba Kamalabadi, Mr. Jamaloddin Khanjani, Mr. Afif Naeimi, Mr. Saeid Rezaie, Mr. Behrouz Tavakkoli, Mrs. Mahvash Sabet, and Mr. Vahid Tizfahm—and these individuals are serving 20-year prison terms, the longest sentences given to any current prisoner of conscience in Iran, on charges including spying for Israel, insulting religious sanctities, propaganda against the regime and spreading corruption on earth;  Whereas, beginning in May 2011, officials of the Government of Iran in 4 cities conducted sweeping raids on the homes of dozens of individuals associated with the Baha’i Institute for Higher Education (BIHE) and arrested and detained several educators associated with BIHE, and 8 BIHE educators are now serving 4- or 5-year prison terms; 
Whereas scores of Baha’i cemeteries have been attacked, and, in April 2014, Revolutionary Guards began excavating a Baha’i cemetery in Shiraz, which is the site of 950 graves;  Whereas the Baha’i International Community reported that there has been a recent surge in anti-Baha’i hate propaganda in Iranian state-sponsored media outlets, noting that, in 2010 and 2011, approximately 22 anti-Baha’i articles were appearing every month, and, in 2014, the number of anti-Baha’i articles rose to approximately 401 per month—18 times the previous level; 
Whereas there are currently 60 Baha’is in prison in Iran;  Whereas the Government of Iran is party to the International Covenants on Human Rights and is in violation of its obligations under the Covenants; and 
Whereas the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010 (Public Law 111–195) authorizes the President and the Secretary of State to impose sanctions on individuals responsible for or complicit in, or responsible for ordering, controlling, or otherwise directing, the commission of serious human rights abuses against citizens of Iran or their family members on or after June 12, 2009: Now, therefore, be it   That the House of Representatives—
(1)condemns the Government of Iran’s state-sponsored persecution of its Baha’i minority and its continued violation of the International Covenants on Human Rights;  (2)calls on the Government of Iran to immediately release the 7 imprisoned Baha’i leaders, the 8 imprisoned Baha’i educators, and all other prisoners held solely on account of their religion; 
(3)calls on the President and Secretary of State, in cooperation with responsible nations, to immediately condemn the Government of Iran’s continued violation of human rights and demand the immediate release of prisoners held solely on account of their religion; and  (4)urges the President and Secretary of State to utilize available authorities, including the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010, to impose sanctions on officials of the Government of Iran and other individuals directly responsible for serious human rights abuses, including abuses against the Baha’i community of Iran.  
 
Karen L. Haas,Clerk.
